DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s filing of a terminal disclaimer has obviated the double patenting rejections, which are withdrawn.
Applicant provides a summary of the Musuvathy reference.  Applicant argues that based on the claim mapping, Musuvathy would have to disclose the idea of generating a 3D model by converting at least one line included in the lattice structure into at least one 3D pipe element having a volume.  Applicant contends that Musuvathy does not contain any such teachings.  Applicant argues that the polygonal mesh of Musuvathy is not a 3D model that represents any type of physical object.
Musuvathy in ¶45 describes that it can produce manufacturing instructions for "the part".  As such, it can reasonably be construed to represent a physical object, i.e. a part, with its modeling operations.
Musuvathy in ¶39 describes "Volumetric mesh representations".  A volumetric mesh is three dimensional.  See also ¶23, which notes that "The cell template shape is designed as a skeleton structured of connected line segments and an associated thickness that defines the 3D volume of the template as an offset of the skeleton."  Even the title of the reference notes that it is "for creating three dimensional lattice structures".  As such, Musuvathy's mesh is clearly three dimensional, as are the templates it discusses. Cited figures 5-9 further illustrate 3D models for various features.

Musuvathy in Fig. 3A and 3B illustrates conversion.  The elements in Fig. 3A are simple lines.  In Fig. 3B, the volumetric mesh is displayed.  This mesh has volumetric elements (equivalent to the claimed pipes).  See also ¶50, which describes that closed solid models are lattified: "The system starts with a closed solid model of arbitrary genus and containing a void region, Rv, to be lattified.".  In view of this, Musuvathy is clearly taking a solid model and providing a volumetric mesh for it, and the figures cited illustrate features that fall within the scope of "lines" and "pipes".
In view of the above, Musuvathy is maintained to disclose the claimed features of the invention.  The 35 USC 102 and 103 rejections are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 6, 11, 12, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musuvathy (US 2015/0193559 A1).
Regarding Claim 2:
Musuvathy teaches:
generating a lattice structure that represents the physical object and includes a plurality of interconnected lines; (¶45 The sampled implicit representation 920 can be used directly create manufacturing instructions by performing slicing on the implicit representations and combining with manufacturing instructions for the rest of the part; ¶46 It enables creation of optimized manufacturing instructions of parts with lattices within same PLM system; ¶50 In step 1405, the system receives a solid model; ¶53, In step 1415, the system creates a lattice cell layout 158 for a lattice structure within the void region)
generating a three-dimensional (3D) model that represents the physical object by converting at least one line included in the plurality of interconnected lines into at least one 3D pipe element having a volume; and (¶39 Volumetric mesh representations and processes are used for designing lattice layouts; ¶40 The layout generation can be performed by volumetric meshing using tetrahedral, hexahedral or any other type of volumetric element. The edges of the resulting volume mesh are treated as the rods 505 of the rod lattice 500; see also Figs. 5-9 of the reference)
exporting the 3D model to a fabrication device, (¶45 The sampled implicit representation 920 can be used directly create manufacturing instructions by performing slicing on the implicit representations and combining with manufacturing instructions for the rest of the part; ¶5 Additive manufacturing enables fabrication of products with complex internal lattice structures; ¶4 additive manufacturing and more particularly to a system and method for performing additive manufacturing using lattice models; Fig. 14, last step)
wherein the physical object is fabricated by the fabrication device based on the 3D model. (Fig. 14, last step)

Regarding Claim 6:
Musuvathy teaches:
generating a plurality of nodes based on a design space defined for the physical object; and (¶39 Volumetric mesh representations and processes are used for designing lattice layouts; ¶40 The layout generation can be performed by volumetric meshing using tetrahedral, hexahedral or any other type of volumetric element. The edges of the resulting volume mesh are treated as the rods 505 of the rod lattice 500; see also Figs. 5-9 of the reference)
generating a plurality of lines that interconnect the plurality of nodes. (¶39 Volumetric mesh representations and processes are used for designing lattice layouts; ¶40 The layout generation can be performed by volumetric meshing using tetrahedral, hexahedral or any other type of volumetric element. The edges of the resulting volume mesh are treated as the rods 505 of the rod lattice 500; see also Figs. 5-9 of the reference)

Regarding Claim 11:
Musuvathy teaches:
forming a single 3D object from the at least one 3D pipe object. (¶39 Volumetric mesh representations and processes are used for designing lattice layouts; ¶40 The layout generation can be performed by volumetric meshing using tetrahedral, hexahedral or any other type of volumetric element. The edges of the resulting volume mesh are treated as the rods 505 of the rod lattice 500; see also Figs. 5-9 of the reference)

Regarding Claim 12:
Musuvathy teaches:
generating a lattice structure that represents the physical object and includes a plurality of interconnected lines; (¶45 The sampled implicit representation 920 can be used directly create manufacturing instructions by performing slicing on the implicit representations and combining with manufacturing instructions for the rest of the part; ¶46 It enables creation of optimized manufacturing instructions of parts with lattices within same PLM system; ¶50 In step 1405, the system receives a solid model; ¶53, In step 1415, the system creates a lattice cell layout 158 for a lattice structure within the void region)
generating a three-dimensional (3D) model that represents the physical object by converting at least one line included in the plurality of interconnected lines into at least one 3D pipe element having a volume; and (¶39 Volumetric mesh representations and processes are used for designing lattice layouts; ¶40 The layout generation can be performed by volumetric meshing using tetrahedral, hexahedral or any other type of volumetric element. The edges of the resulting volume mesh are treated as the rods 505 of the rod lattice 500; see also Figs. 5-9 of the reference)
exporting the 3D model to a fabrication device, (¶45 The sampled implicit representation 920 can be used directly create manufacturing instructions by performing slicing on the implicit representations and combining with manufacturing instructions for the rest of the part; ¶5 Additive manufacturing enables fabrication of products with complex internal lattice structures; ¶4 additive manufacturing and more particularly to a system and method for performing additive manufacturing using lattice models; Fig. 14, last step)
wherein the physical object is fabricated by the fabrication device based on the 3D model. (Fig. 14, last step)

Regarding Claim 18:
Musuvathy teaches:
generating a plurality of design options and presenting the plurality of design options to a user via a user interface. (¶46 FIG. 10 illustrates creation of lattice structures within a computer-aided system 1000 (CAD/CAM/CAE) in accordance with disclosed embodiments. .. . The approach allows the user to refine and edit the lattice structures after generation as they would any other geometry in their CAD/CAM environment.; examiner notes that numerous options for manipulating the design are presented in the figure.)

Regarding Claim 21:
Musuvathy teaches:
one or more processors; and one or more memories storing program instructions that, when executed by one or more processors, cause the one or more processors to design a physical object by performing the steps of: (¶27  The data processing system depicted includes a processor 102; ¶28 which can be any suitable machine usable or machine readable storage medium, including but not limited to nonvolatile, hard-coded type mediums)
generating a lattice structure that represents the physical object and includes a plurality of interconnected lines; (¶45 The sampled implicit representation 920 can be used directly create manufacturing instructions by performing slicing on the implicit representations and combining with manufacturing instructions for the rest of the part; ¶46 It enables creation of optimized manufacturing instructions of parts with lattices within same PLM system; ¶50 In step 1405, the system receives a solid model; ¶53, In step 1415, the system creates a lattice cell layout 158 for a lattice structure within the void region)
generating a three-dimensional (3D) model that represents the physical object by converting at least one line included in the plurality of interconnected lines into at least one 3D pipe element having a volume; and (¶39 Volumetric mesh representations and processes are used for designing lattice layouts; ¶40 The layout generation can be performed by volumetric meshing using tetrahedral, hexahedral or any other type of volumetric element. The edges of the resulting volume mesh are treated as the rods 505 of the rod lattice 500; see also Figs. 5-9 of the reference)
exporting the 3D model to a fabrication device, (¶45 The sampled implicit representation 920 can be used directly create manufacturing instructions by performing slicing on the implicit representations and combining with manufacturing instructions for the rest of the part; ¶5 Additive manufacturing enables fabrication of products with complex internal lattice structures; ¶4 additive manufacturing and more particularly to a system and method for performing additive manufacturing using lattice models; Fig. 14, last step)
wherein the physical object is fabricated by the fabrication device based on the 3D model. (Fig. 14, last step)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 7-10, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Musuvathy (US 2015/0193559 A1) in view of Goel (US 2010/0262406 A1).
Regarding Claim 3:
Musuvathy does not teach in particular, but Goel teaches:
processing the plurality of interconnected lines included in the lattice structure based on at least one load-based design requirement to modify the lattice structure and update the plurality of interconnected lines. (¶23 a beam; ¶38 Once the design objectives and optional constraints have been calculated for each lattice, the design variable associated with each of the elements can be updated at step 214f.; ¶38 For example, one design goal is to have an optimal structure of the design domain at a particular weight limit under certain load conditions. In order to achieve the design goal, the optimal design should comprise a structure that can absorb energy most efficiently and does not exceed the constraint (i.e., weight limit).)
It would have been obvious to one of ordinary skill in the art to apply the design update methodology of Goel to the modeling system of Musuvathy, in order to allow the design objectives and optional constraints be calculated in an engineering simulation, thereby improving the final design (Goel, ¶7-9).

Regarding Claim 4:
Musuvathy does not teach in particular, but Goel teaches:
performing a structural analysis of the lattice structure based on the at least one load-based design requirement. (¶23 a beam; ¶38 Once the design objectives and optional constraints have been calculated for each lattice, the design variable associated with each of the elements can be updated at step 214f.; ¶38 For example, one design goal is to have an optimal structure of the design domain at a particular weight limit under certain load conditions. In order to achieve the design goal, the optimal design should comprise a structure that can absorb energy most efficiently and does not exceed the constraint (i.e., weight limit).)
It would have been obvious to one of ordinary skill in the art to apply the design update methodology of Goel to the modeling system of Musuvathy, in order to allow the design objectives and optional constraints be calculated in an engineering simulation, thereby improving the final design (Goel, ¶7-9).

Regarding Claim 5:
Musuvathy does not teach in particular, but Goel teaches:
removing one or more lines from the plurality of interconnected lines based on the structural analysis of the lattice structure. (¶23 Some of the elements 102 have been removed (shown as empty space 122) as a result of a topology optimization.; examiner notes that the reference is referring to Fig. 1C here (it erroneously calls out Fig. 3 but correclty references element 122 from Fig. 1C).)
It would have been obvious to one of ordinary skill in the art to apply the design update methodology of Goel to the modeling system of Musuvathy, in order to allow the design objectives and optional constraints be calculated in an engineering simulation, thereby improving the final design (Goel, ¶7-9).

Regarding Claim 7:
Musuvathy does not teach in particular, but Goel teaches:
removing at least one node included in the plurality of nodes based on a minimum distance threshold requirement between nodes. (¶23 Some of the elements 102 have been removed (shown as empty space 122) as a result of a topology optimization.; examiner notes that the reference is referring to Fig. 1C here (it erroneously calls out Fig. 3 but correclty references element 122 from Fig. 1C).)
It would have been obvious to one of ordinary skill in the art to apply the design update methodology of Goel to the modeling system of Musuvathy, in order to allow the design objectives and optional constraints be calculated in an engineering simulation, thereby improving the final design (Goel, ¶7-9).

Regarding Claim 8:
Musuvathy does not teach in particular, but Goel teaches:
modifying one or more 3D pipe elements based on a structural analysis and at least one load-based design requirement. (¶23 a beam; ¶38 Once the design objectives and optional constraints have been calculated for each lattice, the design variable associated with each of the elements can be updated at step 214f.; ¶38 For example, one design goal is to have an optimal structure of the design domain at a particular weight limit under certain load conditions. In order to achieve the design goal, the optimal design should comprise a structure that can absorb energy most efficiently and does not exceed the constraint (i.e., weight limit).)
It would have been obvious to one of ordinary skill in the art to apply the design update methodology of Goel to the modeling system of Musuvathy, in order to allow the design objectives and optional constraints be calculated in an engineering simulation, thereby improving the final design (Goel, ¶7-9).

Regarding Claim 9:
Musuvathy does not teach in particular, but Goel teaches:
wherein the load-based design requirement specifies a load-related metric to be satisfied by the 3D model, wherein the load-related metric comprises a weight, a force, a stress, a deformation, or a displacement. (¶38 For example, one design goal is to have an optimal structure of the design domain at a particular weight limit under certain load conditions. In order to achieve the design goal, the optimal design should comprise a structure that can absorb energy most efficiently and does not exceed the constraint (i.e., weight limit). This may be achieved by a structure having a substantially uniform internal energy under the design conditions.)
It would have been obvious to one of ordinary skill in the art to apply the design update methodology of Goel to the modeling system of Musuvathy, in order to allow the design objectives and optional constraints be calculated in an engineering simulation, thereby improving the final design (Goel, ¶7-9).

Regarding Claim 13:
Musuvathy does not teach in particular, but Goel teaches:
processing the plurality of interconnected lines included in the lattice structure based on at least one load-based design requirement to modify the lattice structure and update the plurality of interconnected lines. (¶23 a beam; ¶38 Once the design objectives and optional constraints have been calculated for each lattice, the design variable associated with each of the elements can be updated at step 214f.; ¶38 For example, one design goal is to have an optimal structure of the design domain at a particular weight limit under certain load conditions. In order to achieve the design goal, the optimal design should comprise a structure that can absorb energy most efficiently and does not exceed the constraint (i.e., weight limit).)
It would have been obvious to one of ordinary skill in the art to apply the design update methodology of Goel to the modeling system of Musuvathy, in order to allow the design objectives and optional constraints be calculated in an engineering simulation, thereby improving the final design (Goel, ¶7-9).

Regarding Claim 14:
Musuvathy does not teach in particular, but Goel teaches:
performing a structural analysis of the lattice structure based on the at least one load-based design requirement. (¶23 a beam; ¶38 Once the design objectives and optional constraints have been calculated for each lattice, the design variable associated with each of the elements can be updated at step 214f.; ¶38 For example, one design goal is to have an optimal structure of the design domain at a particular weight limit under certain load conditions. In order to achieve the design goal, the optimal design should comprise a structure that can absorb energy most efficiently and does not exceed the constraint (i.e., weight limit).)
It would have been obvious to one of ordinary skill in the art to apply the design update methodology of Goel to the modeling system of Musuvathy, in order to allow the design objectives and optional constraints be calculated in an engineering simulation, thereby improving the final design (Goel, ¶7-9).

Regarding Claim 15:
Musuvathy does not teach in particular, but Goel teaches:
removing one or more lines from the plurality of interconnected lines based on the structural analysis of the lattice structure. (¶23 Some of the elements 102 have been removed (shown as empty space 122) as a result of a topology optimization.; examiner notes that the reference is referring to Fig. 1C here (it erroneously calls out Fig. 3 but correclty references element 122 from Fig. 1C).)
It would have been obvious to one of ordinary skill in the art to apply the design update methodology of Goel to the modeling system of Musuvathy, in order to allow the design objectives and optional constraints be calculated in an engineering simulation, thereby improving the final design (Goel, ¶7-9).

Regarding Claim 16:
Musuvathy does not teach in particular, but Goel teaches:
modifying one or more 3D pipe elements based on a structural analysis and at least one load-based design requirement. (¶23 a beam; ¶38 Once the design objectives and optional constraints have been calculated for each lattice, the design variable associated with each of the elements can be updated at step 214f.; ¶38 For example, one design goal is to have an optimal structure of the design domain at a particular weight limit under certain load conditions. In order to achieve the design goal, the optimal design should comprise a structure that can absorb energy most efficiently and does not exceed the constraint (i.e., weight limit).)
It would have been obvious to one of ordinary skill in the art to apply the design update methodology of Goel to the modeling system of Musuvathy, in order to allow the design objectives and optional constraints be calculated in an engineering simulation, thereby improving the final design (Goel, ¶7-9).

Regarding Claim 19:
Musuvathy does not teach in particular, but Goel teaches:
determining a contribution of one or more lines included in the plurality of interconnected lines to the performance of the lattice structure. (¶27 each element is assigned a design variable, which is a continuous real number ranging from zero to one. Each of the discrete material models 420 corresponds to a portion of the design variable 410 shown in FIG. 4.; ¶35 Each element in the finite element mesh representing the design domain is assigned with one of the discrete material models according to the associated design variable.)
It would have been obvious to one of ordinary skill in the art to apply the design update methodology of Goel to the modeling system of Musuvathy, in order to allow the design objectives and optional constraints be calculated in an engineering simulation, thereby improving the final design (Goel, ¶7-9).

Regarding Claim 20:
Musuvathy does not teach in particular, but Goel teaches:
removing at least one line included in the plurality of interconnected lines based on the contribution of the at least one line to the performance of the lattice structure. (¶23 Some of the elements 102 have been removed (shown as empty space 122) as a result of a topology optimization.; examiner notes that the reference is referring to Fig. 1C here (it erroneously calls out Fig. 3 but correclty references element 122 from Fig. 1C).)
It would have been obvious to one of ordinary skill in the art to apply the design update methodology of Goel to the modeling system of Musuvathy, in order to allow the design objectives and optional constraints be calculated in an engineering simulation, thereby improving the final design (Goel, ¶7-9).

Allowable Subject Matter
Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if the double-patenting rejection was overcome and they were rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claims recite features equivalent in scope to allowed claim 17 from the parent application 15/040,813.  As noted in that application’s reasons for indicating allowable subject matter, the art as a whole does not disclose “performing the structural analysis based on the at least one load-based design requirement to determine a volume of the one or more 3D pipe elements.”  While lattices with volumes of beams (i.e. pipes) are known in the art, the use of load-based design requirements to actually determine the volume is not disclosed – generally this is either user defined (as in Musuvathy), or the structure’s configuration is determined by design requirements (Goel), rather than the volume being determined by the requirements as a result of load analysis.  See the reasons for allowance in the parent application (15/040,813) for further detail.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BIJAN MAPAR/              Primary Examiner, Art Unit 2128